OPINION — AG — ** DEPENDENT SCHOOL DISTRICT — SINKING FUND — ANNEXATION ** WHERE A DEPENDENT SCHOOL DISTRICT, WHICH HAS NO SINKING FUND OR OTHER INDEBTEDNESS, IS ANNEXED TO AN INDEPENDENT DISTRICT WHICH HAS OUTSTANDING SINKING FUND INDEBTEDNESS, IS THE SURPLUS OF THE ANNEXED DISTRICT TO BE CREDITED TO THE GENERAL OR TO THE SINKING FUND OF THE ANNEXING DISTRICT ? — YOUR LETTER DOES 'NOT' INDICATE THE SCHOOL BOARD OF THE ANNEXING DISTRICT HAS DIRECTED THAT PROCEEDS OF THE SALE OF THE BUILDING THAT FORMERLY BELONGED TO THE ANNEXED DISTRICT BE PLACED IN THE SINKING FUND OF THE ANNEXED DISTRICT, AND SO IT IS NOT NECESSARY TO CONSIDER WHETHER SAID BOARD OF EDUCATION HAD LAWFUL AUTHORITY TO DO SO UNDER THE PROVISIONS LAST QUOTED (70 O.S. 7-4 [70-7-4]), ESPECIALLY WHEN THE INDEBTEDNESS ORIGINALLY INCURRED FOR THE ERECTION OF THE BUILDING HAS BEEN PAID. THE A.G. CONCLUDES THAT UNDER SUCH CIRCUMSTANCES THE PROCEEDS OF THE SALE OF THE BUILDING SHOULD BE DEPOSITED IN THE GENERAL FUND OF THE COMBINED (ANNEXED AND ANNEXING) DISTRICTS AND NOT IN THE SINKING FUND THEREOF. (DEPENDENT SCHOOL DISTRICT, INDEPENDENT SCHOOL DISTRICT, FUNDS, ASSETS) CITE: 62 O.S. 335 [62-335], 70 O.S. 7-4 [70-7-4] (J. H. JOHNSON)